Citation Nr: 0206197	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  98-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 20 percent rating for status 
post torn right gluteus minimus muscle.

2.  The propriety of the initial 20 percent rating for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1997.

The appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which granted service 
connection and assigned a 10 percent evaluation for residuals 
of injury to the low back with radiation into the lower 
extremities with degenerative changes.  This appeal also 
arises from a September 1998 rating decision which granted 
service connection for residuals of muscle rupture of the 
right knee with pain in the right posterior pelvic area, also 
assigned a 10 percent evaluation.  The veteran appealed these 
initial evaluations.

In April 2000, the Board of Veterans' Appeals (Board) 
remanded this case for development of the medical evidence.  
After this development, the RO issued a Supplemental 
Statement of the Case (SSOC) in September 2001 that notified 
the veteran that each of his contested disabilities had been 
granted separate 20 percent evaluations effective from July 
1, 1997.  The case has now returned for appellate 
consideration.

In the course of appeal, the veteran testified before a 
Member of the Board at a hearing at the RO.  During the 
pendency of the remand, this Board Member retired.  The Board 
issued a letter to the veteran and his representative in 
March 2002 that informed them of this circumstance and that 
the veteran had a right to a new hearing before the Board 
Member that would decide his case.  See 38 U.S.C.A. § 7107(c) 
(West 1991).  He was requested to inform the Board of his 
wishes on whether he wished to attend a new hearing.  They 
were told that if no response was received within 30 days of 
the issuance of the Board letter, his case would be referred 
to a current Board Member for appellate review.  No response 
has been received from the veteran or his representative.  A 
transcript of the September 1999 hearing is contained in the 
claims folder.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issues on appeal has been obtained.

2.  Since July 1, 1997, the veteran's status post torn right 
gluteus minimus muscle has been characterized by moderate 
muscle disability.

3. Since July 1, 1997, the veteran's degenerative disc 
disease of the lumbar spine has been characterized by 
moderate, recurring attacks of intervertebral disc syndrome.


CONCLUSIONS OF LAW

An evaluation in excess of 20 percent disabling is not 
warranted for a status post torn right gluteus minimus muscle 
from July 1, 1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5021, 5250-
5263, 5317 (2001).

An evaluation in excess of 20 percent disabling is not 
warranted for degenerative disc disease of the lumbar spine 
from July 1, 1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records indicates 
treatment for the residuals of right leg and low back 
injuries.  On his separation examination conducted in October 
1996, the veteran's medical history included mechanical back 
pain with degenerative changes confirmed by X-ray, bilateral 
hip pain, and left hip pain and numbness due to a torn 
muscle.  On examination, the veteran's lower extremities, 
spine, and musculoskeletal system were noted to be normal.  
The examiner failed to indicate that there were any defects 
or diagnoses associated with the veteran's low back or right 
leg.

The veteran was afforded a VA general medical examination in 
November 1997 during which he complained of low back pain 
with prolonged sitting or standing.  He claimed that he 
experienced radiating pain about five times a day that ran 
down to his Achilles tendon and numbness in his hip area.  He 
complained of hip pain due to the ruptured muscle in his 
right knee area.  On examination, straight leg raises were 
negative.  There was no tenderness in the back and no 
limitation of motion.  There was pain in the right lateral 
pelvis which the veteran claimed had resulted from the 
ruptured muscle.  The right knee had slight crepitus during 
movement, but there was no pain associated with this 
movement.  An X-ray of the lumbosacral spine was reported to 
be normal.  The diagnoses included residuals of an injury to 
the lumbosacral spine at the L3-L4 level with sciatic 
neuropathy, crepitus of the right knee (with no disease 
found), and residuals of a torn muscle from the right knee 
with pain in the right posterior pelvic area. 

The veteran was also given a VA neurological examination in 
November 1997 in which he complained of a right knee 
condition that was painful when lifting.  He also claimed 
that he experienced a painful numbness in the back of both 
legs.  On examination, the veteran could balance and jog.  
All muscles in the lower extremities were normal with no 
atrophy.  Reflexes were active and symmetric, except for the 
absence of Babinski's sign.  Coordination, straight leg 
raises, and sensations were all normal.  The diagnoses 
included a numb sensation in the legs, but neurologically 
negative.  The examiner commented that with "respect to 
DeLuca," further thoughts would be supposition.

By rating decision of March 1998, service connection was 
granted for residuals of a low back injury.  These residuals 
were evaluated under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 
as 10 percent disabling effective from July 1, 1997.  In a 
rating decision of September 1998, the RO granted service 
connection for residuals of a muscle rupture of the right 
knee under Codes 5313 and 5021 as 10 percent disabling 
effective from July 1, 1997.

At his Board hearing in September 1999, the veteran testified 
that three to four times a month he had pain in his right leg 
that felt like he had been stabbed with a knife.  The only 
way he could relieve this pain was to apply pressure to the 
area.  It was also asserted by the veteran that he had pain 
and numbness in his hip that radiated down his leg when 
running.  He stated that an orthopedic physician told the 
veteran that his gait was abnormal and prescribed orthotic 
inserts for his shoes.  He was told that these inserts would 
only last three to six months and then need to be replaced.  
The veteran asserted that the inserts cost $300.00 a piece 
and he did not use them due to the high replacement cost.  He 
claimed that he had a constant pain or dull ache in his back 
that was aggravated by prolonged standing or sitting.  The 
veteran testified that this pain radiated down the back of 
his legs.  He noted that he used a lumbar support pad to help 
alleviate his pain.

In a written statement of May 2000, the veteran noted that he 
had used the orthotic inserts in his running shoes and they 
had helped to relieve his back pain, but had resulted in 
complete numbness of his hips.  He had decided to quit 
running altogether.  He also decided not to return for 
further therapy due to the cost of each visit and could not 
afford to buy and replace orthotic inserts in all of his 
shoes.  For exercise, the veteran walked four times a week.  
He claimed that he now had constant back pain with right hip 
pain and numbness whenever he would sit or stand for long 
periods.  It was noted by the veteran that his right hip 
symptoms would occur one to three times a week and each 
episode lasted from 30 minutes to one and a half hours.

The veteran's private treatment records from May to July 2000 
were received.  An outpatient record of February 1998 
indicated that the veteran had a recent exacerbation of his 
low back pain after chasing a suspect while on duty as a 
policeman.  He complained of a dull aching pain that radiated 
down both posterior thighs and was worse when sitting.  On 
examination, his back was non-tender to palpation and 
percussion.  Straight leg raises elicited some mild 
discomfort on the right side, but were negative on the left.  
Otherwise, the neurological evaluation found him intact.  The 
assessment was low back strain that "waxes and wanes."  The 
veteran was referred for physical therapy.  

A physical therapy report dated in late February 1998 
indicated that the veteran had been involved in an automobile 
accident three days before the examination.  He indicated 
that he was not in pain at the present time and that pain 
medication had been helpful in alleviating his symptoms.  The 
veteran claimed that he would experience low back pain with 
numbness, and tingling that radiated down the posterior of 
his legs to his knees.  This pain would increase with 
prolonged sitting or standing, but would decrease with 
stretching and walking.  His pain did not increased with 
sneezing or coughing, nor did it interfere with his sleep; 
however, he felt a tightness in his legs when he lay down.  
The veteran noted that he could not completely void his 
bladder.  On examination, the veteran ambulated 
independently, but claimed there had been a difference in his 
gait since his muscle detachment.  His posture was found to 
be poor when sitting with a forward head and reduced lumbar 
lordosis.  Overall range of motion in the lumbar spine was 
found to be within normal limits, however, the therapist 
noted that there was limited movement in the upper lumbar 
region.  Unloaded flexion movements produced minimal low back 
pain and sustained extension positioning produced numbness in 
the low back; however, repeated unloaded extension movements 
abolished pain.  Straight leg raises were negative, but 
hamstring tightness was noted at 60 degrees in both legs.  
Muscle strength was within normal limits and reflexes were 
symmetrical and brisk.  The veteran's sensation was intact.  
The assessment noted that the veteran had "good" mobility 
except for hamstring tightness.  It was indicated that the 
veteran continued to exercise on a regular basis, but had 
quit running in the past two weeks due to back pain.  The 
veteran was referred to orthotics for correction of his leg 
length.  In March 1998, the physical therapist indicated that 
the veteran had either canceled or failed to appear for 
further treatment and was discharged from the program.

In March 1999, the veteran complained of voiding problems.  
On examination, his low back was non-tender.  The assessment 
was probable mild prostatitis.  During a physical examination 
in July 1999, the veteran complained of pain and stiffness in 
his joints, and weakness in his extremities.  On examination, 
his gait was steady.  There was "good" range of motion in 
all extremities with no subluxation or laxity of the joints.  
His muscle strength and motor strength were also reported to 
be "good."  Reflexes were present and symmetrical with no 
sensory deficits.  An outpatient record of April 2000 noted 
that the veteran had been seen for treatment of the injuries 
he sustained in an automobile accident in March 2000.  The 
assessment was a cervical strain with post-traumatic 
headaches.  

VA provided the veteran with an orthopedic examination in 
September 2000.  He indicated that he only experienced low 
back pain when he ambulated, sat or stood for a long period 
of time, ran, or did heavy lifting.  He also noted that he 
only experienced pain in the right buttock area when he sat 
or stood for long periods or when he ran.  He denied 
experiencing any weakness or loss of sensation in his lower 
extremities.  On examination, the veteran was able to 
ambulate and get up on an examining table without any 
difficulty or limitation.  The veteran had no motor or 
sensory deficit.  Reflexes were present and equal.  He was 
reported to have full muscle strength (5/5) with no muscle 
atrophy.  His posture and gait were normal.  Palpation of the 
right gluteus minimus and maximus muscles revealed no 
tenderness.  There was no redness or swelling of the right 
buttock area.  The examiner found no constitutional signs of 
arthritis such as anemia, weight loss, skin disorder, or 
fever.  Straight leg raises were negative.  Range of motion 
in the lumbar spine was 95 degrees flexion, 35 degrees 
extension, 40 degrees right and left lateral bending, and 35 
degrees right and left rotation.  The examiner found this to 
be full range of motion without pain or muscle spasm.  

The diagnoses were degenerative disc disease of the lumbar 
spine and status post torn right gluteus minimus muscle with 
residual tenderness in the right buttock area.  It was opined 
by the examiner that the veteran would suffer with moderate 
recurring attacks associated with his lumbar spine 
degenerative disc disease.  These attacks were found to 
affect his ordinary activities and impair him functionally.  
The symptomatology during these attacks included tenderness, 
weakness, fatigability, and lack of endurance during long 
distance ambulation, heavy lifting, or prolonged sitting, 
standing, or running.  There was no evidence of 
radiculopathy.  Regarding his torn right gluteus minimus, the 
examiner opined that the veteran had a moderate muscle injury 
with recurring attacks.  These attacks resulted in weakness, 
tenderness, and fatigability during prolonged standing, 
walking, sitting, or running.  There was no evidence of loss 
of power, impairment of coordination, or uncertainty of 
movement.

In September 2001, the RO granted increased evaluations for 
both contested disabilities to 20 percent disabling, each 
effective from July 1, 1997.

Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a).  This has 
included requesting pertinent evidence from the veteran and 
other identified sources.  The veteran requested a hearing 
before VA, and presented evidence and argument at such a 
hearing in September 1999. 

VA has obtained all pertinent medical and treatment records 
identified by the veteran regarding the treatment of his low 
back and right leg disabilities.  The RO specifically 
requested the identification and signed release forms from 
the veteran by letter of April 2000.  These records were 
directly requested from the identified sources in June 2000.  
All sources responded with copies of the pertinent evidence 
except for the provider of the veteran's orthotic shoe 
inserts.  In a Report of Contact of July 2000, a company that 
had subsequently purchased the identified orthotic business 
indicated that it could not locate the veteran's records.  
The Board finds that there are no additional leads for 
locating this evidence and further attempts at developing 
this evidence would be futile.  In any event, the treatment 
records on which the referral for an orthotic insert were 
made are of record and the orthotic company's records would 
have been of little additional value in evaluating the 
veteran's disabilities. 

VA has conducted multiple VA compensation examinations in 
recent years which have discussed the veteran's right leg 
muscle injury and low back disability, and their 
symptomatology.  The September 2000 orthopedic examiner 
provided sufficient evidence regarding any increased 
functional impairment due to pain, weakness, fatigue, and/or 
incoordination to allow the Board to make appropriate 
determinations, as discussed below, on the level of 
disability required by 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As these 
opinions were based on an examination of the veteran and a 
review of his medical history they are adequate for rating 
purposes.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) 
(VCAA) became law in the fall of 2000, approximately ten 
months prior to the preparation of the last SSOC in September 
2001.  The record is clear, however, that VA has made 
substantial attempts to assist the veteran in this case that 
are in compliance with the provisions of VCAA.  This includes 
obtaining the medical records discussed above, VA 
examinations that elicited opinions regarding the severity of 
the veteran's disability, providing the appellant and his 
representative with the opportunity for a hearing, and 
providing them with the applicable laws/regulations, as well 
as reasons/bases for its denial in the statement of the case 
(SOC) of November 1998 and subsequent SSOC.  

Further, the veteran and his representative were notified by 
letter of January 2001 about the enactment of the VCAA, the 
evidence VA had obtained, and the evidence that the veteran 
should submit.  Based on these facts, the Board determines 
that no reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claim.  See 
38 U.S.C.A. § 5103A.  In addition, the Board is satisfied the 
RO has fully complied with its remand instructions of April 
2000.  Stegall v. West, 11 Vet. App. 268 (1998).  As the 
veteran and his representative have been provided with the 
opportunity to present evidence and arguments on his behalf, 
and availed themselves of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's claims for higher evaluations for residuals of 
a torn right gluteus minimus muscle and degenerative disc 
disease of the lumbar spine are original claims that were 
placed in appellate status by a Notice of Disagreement (NOD) 
expressing disagreement with an initial rating awards.  As 
such, separate ratings may be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  

Residuals of a Torn Right Gluteus Minimus Muscle.

The veteran has not been awarded service connection for any 
disabilities associated with his right hip or knee joints 
based on the injury to his right gluteus muscle.  The medical 
evidence of record has not indicated that there is any 
chronic disorder associated with either of these joints.  
That is, there is no medical opinion that has indicated any 
degenerative changes, instability, or limitation of motion in 
either the right hip or knee.  Although the VA examiner of 
November 1997 noted slight crepitus in the right knee, he 
could not associate this finding with any active pathology 
and this finding was not confirmed on subsequent 
examinations.  Therefore, evaluation of residuals of this 
muscle injury under Codes 5250 through 5255 or Codes 5256 
through 5263 is not warranted.  As there is no medical 
evidence of degenerative changes, arthritis, or myositis in 
the right hip or knee associated with the muscle injury to 
the gluteus minimus, evaluation under the criteria of Codes 
5003 and 5021 are not appropriate.

The veteran's status post torn right gluteus minimus muscle 
is currently evaluated as 20 percent disabling under 
Diagnostic Code 5317 (Muscle Group XVII).  Under this Code, a 
moderate muscle disability is evaluated as 20 percent 
disabling.  A 40 percent rating is given for a moderately 
severe disability.

A 40 percent evaluation for the residuals of the veteran's 
injury to the gluteus minimus is not supported by the medical 
evidence of record.  Throughout the appeal period the veteran 
has consistently complained of symptoms, primarily pain and 
numbness in the muscle area, during or after prolonged use.  
In May 2000, he claimed that these episodes happened one to 
three times a week; however, most of the clinical findings 
have shown little symptomatology.  There has been no 
objective evidence of pain, weakness, or atrophy in the 
muscle area.  The examiner of September 2000 did confirm that 
the veteran would experience flare-ups of symptomatology, 
consisting of tenderness, weakness, and fatigability, during 
prolonged use.  His medical opinion was that these symptoms 
would result in a moderate level of disability.  This level 
of disability does not warrant an increased evaluation to 40 
percent as the preponderance of the evidence shows that it is 
not moderately severe in nature.

Degenerative Disc Disease of the Lumbar Spine

There is no medical evidence that the veteran suffers from a 
fractured vertebra, ankylosis, or bony fixation in his lumbar 
spine.  Thus, evaluating his service-connected lumbar spine 
disability under Codes 5285, 5286, and 5289 is not warranted.  

The veteran's degenerative disc disease of the lumbar spine 
is currently evaluated as 20 percent disabling under 
Diagnostic Code 5293 (Intervertebral Disc Syndrome).  Under 
this Code, recurring attacks of moderate symptoms is 
evaluated as 20 percent disabling.  A 40 percent evaluation 
is awarded for severe, recurring attacks, with intermittent 
relief.  Also pertinent to this disability is the criteria at 
Code 5292 which authorizes an award of 20 percent disabling 
for moderate limitation of motion in the lumbar spine and a 
40 percent evaluation for severe limitation of motion.  
Finally, Code 5295 which evaluates lumbosacral strain 
authorizes a 20 percent evaluation when there is evidence of 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, or loss of unilateral motion in the standing 
position.  A 40 percent evaluation is warranted when there 
are severe symptoms consisting of listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Although there is an assessment for a back strain in the 
post-service medical records, there is no clinical or lay 
evidence of severe symptoms as described in Code 5295.  
Therefore, a higher evaluation under this Code would be 
inappropriate.

The clinical evidence indicates that during examinations the 
veteran's lumbar spine motion, overall, was "good" or 
normal; however, the September 2000 examiner opined that 
during flare-ups the veteran's lumbar spine would experience 
a moderate degree of disability.  Applying this opinion to 
the rating criteria of Code 5292 would only allow a 20 
percent evaluation.  A higher rating could not be given as 
there is no medical opinion or range of motion findings 
establishing a severe limitation of motion in the lumbar 
spine.

There is no objective evidence of muscle spasm, absent 
reflexes, loss of sensation, or other neurologic symptoms in 
the veteran's low back or lower extremities.  In February 
1999, the veteran complained of voiding problems; however, by 
March 1999 this problems had been associated with 
prostatitis, not his low back disorder.  The veteran has 
complained of constant pain in his back with radiating 
numbness and pain.  Again, however, the latest examiner in 
September 2000 found no evidence of radiculopathy.  This 
examiner did provide an opinion on the level of disability 
associated with flare-ups of symptomatology and characterized 
it as moderate in degree.  Thus, the only medical opinion in 
recent years regarding these flare-ups does not support an 
evaluation for severe, recurring attacks.  There is no 
objective medical evidence that would support a higher 
evaluation of 40 percent under Code 5293.

The current evaluations for moderate disabilities associated 
with the veteran's right gluteus minimus muscle and lumbar 
spine fully contemplate the level of industrial 
inadaptability experienced by the veteran.  He currently 
works in a rather physically demanding occupation as a 
policeman.  Although on occasion the veteran suffers flare-
ups of symptoms due to his work, such as the incident while 
chasing a suspect, there is no evidence that the veteran's 
current employer has in any way penalized or threatened the 
loss of his job.  During his hearing testimony in September 
1999, the veteran's testimony primarily concerned his social 
phobia and its interference with his work, more so than his 
physical disabilities.  Based on the medical evidence, the 
Board finds that the current evaluations contemplate the 
level of industrial impairment suffered by the veteran.

Conclusion

Based on the above analyses, the Board finds that the 
preponderance of the lay and medical evidence indicates that 
the residuals of the veteran's torn right gluteus minimus 
muscle are characterized by a moderate degree of tenderness, 
weakness, and fatigability during prolonged use.  This 
evidence also establishes that the degenerative disc disease 
of the lumbar spine results in moderate, recurring attacks of 
tenderness, weakness, fatigability, and lack of endurance.  A 
preponderance of the service and post-service medical 
evidence establishes that the level of disability associated 
with these disabilities has remained constant since July 1, 
1997, and the assignment of staged ratings is not 
appropriate.  Therefore, the preponderance of the evidence is 
against evaluations in excess of 20 percent for either the 
residuals of a torn right gluteus minimus muscle or 
degenerative disc disease of the lumbar spine at any time 
since July 1, 1997.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 20 percent disabling for a status 
post torn right gluteus minimus muscle, from July 1, 1997 is 
denied.

An evaluation in excess of 20 percent disabling for 
degenerative disc disease of the lumbar spine, from July 1, 
1997 is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

